      Case 6:18-cv-00077-JRH-BWC Document 54 Filed 07/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 WALTER EVERETT MOORE, III,

               Plaintiff,                                CIVIL ACTION NO.: 6:I8-cv-77


        V.



 SGT. DUGGER,et a!.,

                   Defendants.



                                         ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 53. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Coui1 GRANTS Defendants' Motion for Summary Judgment.

DISMISS Plaintiffs claims for injunctive relief, DIRECTS the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENIES Plaintiff leave to appeal in

forma paiiperis.

       SO ORDERED,this             ^^y of July, 2021.



                                                                    ]DGt
                                     UNH             'ES DISTRICT COURT
                                              :RN DISTRICT OF GEORGIA
